MEMORANDUM *
Defendant-Appellant Warren Armstead was convicted of conspiracy to commit bank fraud in violation of 18 U.S.C. § 1349 and nine counts of bank fraud in violation of 18 U.S.C. § 1344. In this disposition, we address Armstead’s challenge to his conviction.1
Armstead made a preti’ial motion to suppress evidence obtained from a search of his residence pursuant to a warrant. The district court concluded that, although the search warrant was not supported by probable cause, the good faith exception applied. We need not, however, determine whether the good faith exception applies because, even assuming that it does not, any error was harmless beyond a reasonable doubt. See United States v. Hernandez, 476 F.3d 791, 797 (9th Cir.2007) (noting that the government has the burden to prove a constitutional error harmless beyond a reasonable doubt). The government presented prodigious evidence of Armstead’s guilt at trial. It is beyond a reasonable doubt that a jury would have reached the same verdict even if the district court had suppressed the small amount of evidence at issue. Accordingly, we AFFIRM Armstead’s conviction.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We address Armstead's challenges to his sentence in a separate opinion, filed concurrently with this disposition.